MEMORANDUM OF DECISION.
After a jury-waived trial, defendant was convicted of burglary in violation of 17 — A M.R.S.A. § 401 (Supp.1979-80). The sole issue on appeal is whether the finding of guilt is supported by sufficient evidence. On the evidence, the trial justice was justified in finding that the dwelling of Meryle Cronkhite had been entered either by defendant or by one of the three young men who were with him at the time, that a theft occurred in Cronkhite’s dwelling, and that, soon after the break occurred, the defendant or his companions had possessed a flashlight, a pair of gloves, and some property that had been removed from the Cronkhite home. The trial justice could have properly concluded.beyond a reasonable doubt that defendant either committed the burglary (Class B), 17-A M.R.S.A. § 401(2)(B), or was an accomplice to that crime, as defined in 17-A M.R.S.A. § 57(3)(A) (Supp.1979-80).
The entry must be:
Appeal denied.
Judgment affirmed.
POMEROY, J., did not sit.
ARCHIBALD, J., sat at oral argument and conference, but retired prior to the preparation of the opinion. He has joined the opinion as Active Retired Justice.